Establishment of a joint EU resettlement programme (debate)
The next item is the debate on
the oral question to the Council on establishment of a joint EU resettlement programme by Rui Tavares, on behalf of the GUE/NGL Group - B7-0205/2011),
the oral question to the Council on establishment of a joint EU resettlement programme for refugees by Nadja Hirsch, Sophia in 't Veld, Sonia Alfano, Nathalie Griesbeck, on behalf of the ALDE Group - B7-0206/2011),
the oral question to the Council on establishment of a joint EU resettlement programme by Manfred Weber, Simon Busuttil, Georgios Papanikolaou, on behalf of the PPE Group - B7-0208/2011).
Mr President, refugees are probably the most vulnerable populations in the world and, of them, the most vulnerable of the vulnerable are those who can neither return home nor stay in the countries of transit. The United Nations High Commission for Refugees puts a figure on that population: 200 000 refugees per year. We know that half this number are resettled by the United States and other players, and we know that Europe does too little: 4 500 per year.
We all agree, therefore, that the tragedy of the refugees is urgent and important. How important is it? The Council itself has already answered this question. The Swedish Presidency talked about resettling 100 000 per year and the Belgian Presidency, at the end of its own term said - we had Prime Minister Yves Leterme here -that refugees were the image of the European Union's very raison d'être. Excuse me for saying so, but refugees are important for the Hungarian Presidency for historical reasons because it was for Hungary, in 1956, that the first concerted effort was made by the international community to resettle thousands of refugees.
In the end, however, how urgent is the tragedy of the refugees? Unfortunately, it is this question that we are forced to ask the Council. How much of a priority are refugees for the Council? Are they urgent enough to finally put a signature, to finally add a signature to a piece of paper? A year ago, Parliament voted in favour of two reports, one of which was a co-decision on the European Refugee Fund. The vast majority of us united behind what was important: from the Greek Communists to the British Conservatives. We did our homework. A year later we are still waiting for the Council. The co-decision process has transformed into a co-indecision process. This co-indecision process would be ridiculous if it were not so tragic for the people on the ground.
The report that we adopted included emergency measures to be applied in addition to the Commission's annual priorities. We did this because we know that a humanitarian crisis can erupt at any time. One has just erupted in North Africa, on our doorstep, and we do not have these emergency measures ready to be implemented. We do not have them because the Council has unfortunately not finished this co-decision.
Moreover, from the first day that it was completed, we would have, in addition to these emergency procedures, extra money for countries wishing to start carrying out resettlement, and clear categories for priorities to be used by the Member States. We would also have everything that we put into the own-initiative report: quality, speed and the creation of a resettlement unit in the European Asylum Support Office.
Members of the Council, you - I am finishing here, Mr President - are co-legislators. It is not for us to tell the Council how to legislate, but this desk-drawer veto helps no one, especially the institutions' credibility.
(The President cut off the speaker)
Mr President, the resettlement programme is something that we worked extremely intensively on, investing a lot of energy, across all group divides and allegiances. We were unanimous in wanting to send out a clear signal on this matter. We also made it our top priority simply because it is such an important issue: people's lives are at stake.
Nonetheless, the situation and ongoing developments in North Africa mean that we are called on once again to produce results in double-quick time. We have already lost one year. We have made the best use of the time available to provoke a civil and social debate because, in the final analysis, we also need the support of the Member States, regional authorities and the local population if such a programme is to become established in the new Member States, too. This discussion and the social consensus that has gradually resulted cannot be abandoned just because the Council and other key players are unable to agree and have reached an impasse. The issue is too important. We have instigated this debate and, true to our liberal credentials, our aim is to make this matter a genuine priority.
I believe that we have agreement across all the groups in Parliament. We have signalled our position and now await a clear course to be set by the Council so that the issue will be placed on the agenda and that the other Member States that have so far not played an active role will now be encouraged to get involved. The feedback that we have received during our discussions indicates that these Member States are willing to come on board. For this reason, the main concern on the part of the Group of the Alliance of Liberals and Democrats for Europe - although I believe I can speak for all the groups involved because the level of cooperation was really excellent - is that this matter should be given priority and the debate that we have engendered on a broad social level should be encouraged, rather than jeopardised by continuously the matter being continuously put on the long finger.
Mr President, following on from what my fellow members said, I too should like to add that, first of all, Minister, almost a year after the resolutions passed by this Parliament, in which a great deal of effort was invested, a mission was sent to Syria for that very reason and we tried to galvanise as many Member States as possible into becoming involved in the refugee resettlement programme; yet, despite all that, we have still done nothing. Even if there are formal problems on the part of the Council and Parliament also needs to be involved, we are here to find solutions. That is our purpose.
We refer to the humanitarian dimension of this programme, but we also refer to the instrument provided to Europe, so that it can exercise its foreign policy even more effectively. Would this instrument not be a very important tool today in Baroness Ashton's hands, if she were in North Africa and could refer to the programme we had decided on?
Obviously we refer to global needs. However, we do need, of course, to understand that the problem now lies at our door. Europe is being called upon to play a leading role in the Mediterranean. We need to start up this programme, Minister, and push ahead with it and we need to understand, when debating budgetary resources post-2013, that there are resources for this programme up to 2013 and, if we waste any more time, we shall no longer be able to utilise those resources and facilities.
To close, may I remind you, Minister, of the proposal we made back then and to which we in the Group of the European People's Party (Christian Democrats) keep reverting, namely the refugee reallocation programme. We cannot afford to wait for yet another Lampedusa, Minister, before we understand how necessary this initiative is and that we need to push full steam ahead with it.
(Applause)
President-in-Office of the Council. - (HU) Mr President, honourable Members, the European Parliament addressed three questions related to the resettlement of refugees to the European Council. I would like to thank the three questioners very much for presenting in detail the considerations which led them to formulating the questions. All three questions were related to the Commission's proposal which intends to amend the decision establishing the European Refugee Fund for the period 2008 to 2013 with regard to the establishment of a joint European Union resettlement programme. I believe that this debate also demonstrates the deep concern of the European Parliament for the fate of people who are most in need. Therefore, first, I would like to thank the honourable Members for paying such very close attention to resolving the situation of the refugees. As Mr Tavares remarked as well, coming from Hungary, with its inheritance of the 1956 revolution and as a commitment to that, the Hungarian Presidency has a moral obligation to achieve progress in the area of the joint European Union resettlement programme.
The North African crisis, which several of you have referred to, has shown the need to establish a well-functioning, unified European asylum system. I agree with the European Parliament's position that the European Union must accept responsibility in resolving the situation of refugees if it wishes to preserve its leading role in the provision of humanitarian aid. Allow to me to give you the very latest information on how the refugee situation on the borders of Libya is developing at this moment. I visited the Tunisian-Libyan border at the beginning of March. At that time one thousand refugees were arriving every hour, most of them migrant workers for whom finding a way home, a means of repatriation, was the most burning issue. Of them all, the people in the most difficult situation were those who arrived without any papers or documents at all. The international aid organisations on the spot were looking after them. Their number was growing; their repatriation, as such, is irresolvable, and therefore in this instance the resettlement system certainly comes into consideration. Today, or rather yesterday and today, the Hungarian Foreign Minister János Martonyi has been on the other side, on the Libyan-Egyptian border. The primary purpose of his visit was to learn about the refugee situation. He went to the border and met Egyptian officials there. The situation there, on this section, has changed now. For three days there has been no outflow from Libya on that section of the border.
At present, there are about 200 people who should be able to take part in the resettlement programme. The others who have arrived until now are being evacuated, that is to say assisted in returning home, by the Egyptian authorities, incidentally with the help of EU Member States. By the way, Mr Martonyi has also held talks with the Foreign Minister of the Benghazi Transitional National Council, as well as the Egyptian Interior Minister precisely to gain an overview of the refugee situation. As regards a common European asylum policy, I would like to emphasise that we will do our utmost in order to create a common policy and system which is based on the full application of the 1951 Geneva Refugee Convention relating to the status of refugees and other relevant international conventions, and is in accordance with the commitments undertaken in the Stockholm Programme by the European Council. The Hungarian Presidency is committed to advancing the proposals in the refugee package. This is also shown by the fact that, based on last week's authorisation granted by the Member States, we are ready to start informal trialogues on the Asylum Qualification Directive as soon as possible in order to achieve the target date of 2012.
I thank you once again for the January debate which I presided over on this subject. Then, too, I replied to MEPs' questions. I would also like to stress that the Council, as it acknowledges the importance of resettlement as a lasting solution for refugees, welcomed the proposal for a decision on establishing a joint EU resettlement programme and the related Commission announcement, which the Commission submitted back in September 2009. These initiatives stemmed from the agreement which the European Council reached in connection with the European Pact on Immigration and Asylum in September 2008, namely, that the resettlement of persons under the protection of the United Nations High Commissioner for Refugees to the territory of the European Union could proceed for the time being on a voluntary basis.
As a concrete example, I would highlight the conclusions of the Council in July and November 2008 in which the EU Member States made a commitment to resettle Iraqi refugees in their territory or rather this is what we encouraged them to do in these conclusions. In September 2009, the Council started the detailed examination of the proposal to amend the decision on establishing the European Refugee Fund. In the first half of 2010, informal meetings were held with the European Parliament on several occasions. The Member States, showing great flexibility, adopted the European Parliament's proposals almost in their entirety in order to achieve the common objective, the establishment of a better, more flexible system in accordance with the Commission's proposal. As the honourable Members rightly pointed out in their questions, the European Council and the European Parliament reached agreement on the political content of the decision as a result of the aforementioned informal meetings. The Council supported, for example, one of Parliament's most important proposals, namely that a mechanism be created which would encourage newer Member States to join the resettlement programme through financial instruments among other things. The Council, however, could not support the proposal of the European Parliament which suggested that the adoption of the common EU annual resettlement priorities happen in accordance with Article 290 of the Treaty through the application of the procedure relating to delegated acts.
The position of the Council and the Commission is identical on this. The programming cycle for the operation of the General Programme on Solidarity and Management of Migration Flows sets tight deadlines, and effective planning can be provided through implementing acts. Furthermore, the Council agreed with the Commission's opinion that defining annual resettlement priorities has only an implementing nature because essentially this means that the detailed rules in the decision are applied to specific situations. It is regrettable that the Council and the European Parliament were not able to agree in relation to the proposal at a level that would allow the common EU resettlement priorities to be defined for each year.
However, we should not forget that resettlement is among the activities to be supported under the current European Refugee Fund for the period 2008 to 2013. It is true that, based on the proposed changes, the Member States taking part in the resettlement programme for the first time would receive somewhat greater financial support, and there would be an opportunity to define the geographic regions designated for resettlement and the nationalities in need of resettlement each year. Nonetheless, even now Member States are entitled to a fixed amount of EUR 4 000 for each person resettled who falls under one of the categories specified in the relevant decision. Apart from this, there is no obstacle to Member States which have not participated hereto starting resettlement activity under the current programme. It is a pleasure for me to inform you that Hungary, too, will become part of this programme next year and is prepared to participate in the resettlement programme.
Lastly, I would like to emphasise that naturally the Council remains willing to consider all proposals that can be implemented and offer a mutually acceptable solution to outstanding issues related to this matter. Our aim, in accordance with the Commission's proposal, is to make the existing mechanism even more flexible and efficient. I would very much like this extremely important matter not to become the captive of yet another question of legal interpretation. There are a great many issues where very important matters are the captives of the 'implementing act' versus 'delegated act' dilemma, and I would like positive progress to be achieved in these during the Hungarian Presidency. Thank you very much.
Mr President, I think nobody will be surprised to hear me say again that solidarity with refugees and displaced persons should constitute a fundamental element of EU policy in the areas of asylum and immigration.
However, it is not just a question of having solidarity with those coming from weak and disadvantaged societies, but also with the Member States that, because of their geographic location, their culture or their language, suffer greater pressure in this regard.
While numbers of applications for protection and of immigrants arriving are low in some countries, there are many other countries that are unable to tackle on their own the pressure their borders are subjected to on a daily basis.
Following Parliament's adoption of the reports relating to the Commission communication on the Union resettlement programme and the modification of the European Refugee Fund in May 2010, we are still waiting for the Council to complete the codecision procedure.
The pilot projects currently being undertaken in 10 Member States are a drop in an ocean, which we still have to cross.
The southern Member States are subjected to great pressure, particularly since the popular movements in Egypt and Tunisia, and the war in Libya, began.
Lampedusa, with a population of 5 000, has received almost 6 000 immigrants since the conflicts started.
The aforementioned pilot projects are completely insufficient and will hardly do anything to relieve the pressure that is already affecting Italy and Malta, but will affect other Mediterranean countries in the near future.
The Union as a whole must help these countries. It is imperative that the Council overcome the obstacles currently preventing the full implementation of a European resettlement programme and defeat the minorities blocking it. Massive population displacements and migrations affect the Union as a whole and not just a part of it.
I am finishing, Mr President. Last week I called for a European Parliament presence on Libya's borders and I repeat that call now. It is not enough for 10 fellow Members to have spent last week in Egypt: we must have the capacity to evaluate the humanitarian situation ourselves.
on behalf of the S&D Group. - Mr President, today in the Chamber we are clearly hearing a very strong cross-party request for the Council to do everything possible to make refugee resettlement a reality.
Refugee resettlement is not the same as burden sharing. While we want to see improvements in the common asylum system, what we are asking for here is the removal of the barriers that make for a European resettlement system of very limited credibility, taking care of say 4000 refugees in the whole of the European Union, compared to the kind of figure that we see in the United States and Canada. Let us not forget that the vast majority of the world's displaced people are pouring into developing countries. The lesson of North Africa is that all of those people are pouring into countries unable to deal with the burden.
The Council must unblock this situation so that we can have a credible resettlement system. This is an all-party request that we are making to the Council this evening.
on behalf of the ALDE Group. - (FR) Mr President, Mrs Győri, I have one figure, one observation and one question. One figure: there are more than 10 million refugees in the world. These are vulnerable people, women at risk, children and unaccompanied minors. This is a serious crisis, to which we need to provide answers that show our commitment to human rights.
One observation: for one year, Parliament has given its agreement, and I join my fellow Member in asking you, Mrs Győri, to take note of the very strong consensus within Parliament on this matter.
One question: I do not want to believe that the Council is being cynical in any way, thus leading it to use, in the procedure, the fact that the first reading is not subject to a cut-off date, in order to block the codecision process. Hence, what about emergency resettlement? Mrs Győri, this cannot wait until 2012.
I urge Member States to shake off the schizophrenia which leads them to take firm and consistent positions in speeches while advocating the opposite when the legal framework is starting to take shape, as it is looking like here. The latter must meet an imperative need, that of our world today.
on behalf of the ECR Group. - Mr President, I speak as a former UK Immigration Minister. There is no doubt that the protection of the vulnerable and those seeking genuine refuge, especially given recent events around the world, is of great importance and priority for this House and, I hope, is even more important for the Council.
The UK, like other Member States, has played its part in resettling refugees through national resettlement programmes in the past, but it is hugely important that through a coordinated, cooperative and communicative approach we discuss how we can best reconcile assisting those most in need with the situations of those Member States that are already overburdened with national priorities. I am cautious, however, that programmes in this area should not undermine a nation's right to set its own policies.
We also need cooperation and communication between Parliament and the Council, more action by the Council, more determination by the Council. I would like to seek a reassurance that it intends to inform this House regularly as to how it will proceed and if or how recent events in North Africa will change the pace and process. I should also like to know whether increases in burdens will, in the future, result in proposals for compulsory quotas of refugees for resettlement in Member States. Please, Council, let us get on with this.
on behalf of the Verts/ALE Group. - Mr President, resettlement is an important instrument in dealing with refugees. Other countries such as the US resettle thousands of refugees on their territory every year. Resettlement is for people who have not reached, or have not tried to reach, the European Union to apply for asylum here, so for all the Heads of State who are constantly saying that we should tackle migration where it originates before it ends up in the European Union, this should be the perfect instrument.
However, instead of the EU, it is countries that are much poorer than any of the EU Member States that take in and host great numbers of refugees, such as Pakistan and Syria. Since these countries lack reception facilities, many refugees have to endure unacceptable conditions. The EU can and should help here. The resettlement of Iraqi refugees in the EU has shown that it works. However, the number of Iraqi refugees accepted was ridiculously small.
Many more internationally-recognised refugees need a fair chance for a new life, and I find it incredible that the Council and Commission try to prevent Parliament from exercising its parliamentary rights. I do not find it acceptable if you are saying that we are delaying the process: it was just us who are trying to implement our normal parliamentary rights. I think it is you, the Council, that is delaying it by means of not granting us these rights. This is not only our right, but also our duty as elected representatives of the European people.
I would like to know your practical, precise timetable for overcoming the difficulties that you have encountered. Are you personally committing yourself to putting this issue on the agenda as soon as possible? We are losing time every day.
There are other instruments that would be a great asset in the current situation. Resettlement could also play a role in the long run when we are tackling the situation in North Africa, but there are also other instruments we have in place which are not being used. For instance, the directive on temporary protection or the internal distribution of refugees. These are instruments that are in place but are being not used. That leaves me with the impression that Member States are not willing to protect human rights, that they are timid when it comes to international protection. I would like to know what how you are trying to put the common asylum system into place by 2012, because that seems to be rather late to me.
(HU) Mr President, ladies and gentlemen, when we are talking about migration these days, we obviously cannot help but begin by analysing the situation in North Africa. On the one hand, it is to be welcomed that the peoples of North Africa have felt the wind of democracy, but on the other hand, it is lamentable that masses are dying these days, and even in these very hours. Children, women, innocent civilians. This, I must add, is only the short-term effect. After all, it will be in the long term that migration will truly show its negative impact. Let us just consider the simple fact that nearly half a million people, refugees, have left Libya in the past few days. The resettlement of these refugees is made particularly difficult by the fact that Western Europe is full. In Eastern Europe, however, it is the prevalence and ethnic ratio of the Roma that makes the reception of additional immigrants hard. In Western Europe the same applies to people from Black Africa, or Arabs, for that matter.
Let us, however, ask this question: what if we settle these immigrants in Europe? What will happen after that? Who will provide them with jobs? What about social tensions? What about religious, ethnic and cultural tensions? In the current situation it is absurd to settle more immigrants in Europe in such a forcible manner. And the reason this process, this liberal structure, has come to a halt is that this migration concept is fundamentally flawed. Would the liberal Members please contemplate how few of them are present in this hall, at the discussion of a topic that is so important to them? Why, there are one or two Members from the liberal group here. Shame on you! And do not even hope to achieve your goals if you participate at plenary sittings with such levels of activity. The European Refugee Fund should instead be used to create livelihoods for those people in North Africa and locally in the countries of the refugees, and give European people back their esteem and their work. Thank you very much.
(PT) Mr President, I was very pleased to hear the President-in-Office of the Council stressing the importance of refugees and the resettlement programme. The figures from the United Nations High Commission on Refugees are clear: we are talking about millions of refugees and about more than 200 000 people in need of resettlement programmes every year.
There is, therefore, a humanitarian emergency in the world around us: now it is not just in Afghanistan, Somalia and the Congo, but we are also facing it in Egypt, in Libya and in many other countries. However, as well as the humanitarian emergency there is, as Mr Papanikolaou reminded us, also the fact that we have unspent budgetary resources because these programmes have not been approved.
That is what is happening, Mrs Enikő. I was also pleased to hear you saying that this process would not be paralysed because of legal issues. However, the truth is that this process is paralysed, to a great extent for legal reasons. We are in a co-decision process and we have not seen the Council disagree with Parliament's solutions. Mr Tavares prepared an excellent report and we see no proposals from the Council to contradict the model resettlement programme that has been designed. What we are seeing is the Council limited by legal issues, and that cannot happen. The question that Mr Tavares was asking at the start of this debate, of knowing what is the priority and if the issue of refugee resettlement is or is not important to the Presidency and the Council, is very important.
We have the feeling that this, in fact, is not important. Members will be holding a Council tomorrow, after which - we already know this Council's proposed conclusions - the draft on the issue of migratory flows is being put off until the July Council. The recommendation that we would like to be taken from here, Mrs Enikő, is that the European Parliament is not asking the Council to delay: the European Parliament is asking the Council to decide.
(FR) Mrs Győri, ladies and gentlemen, in the context of the humanitarian crisis in Libya, today more than ever, it is fundamental that Europe provides itself with the means of concerted action in respect of resettlement.
Whereas, since 1 March, UNHCR has called on the international community to participate in an urgent resettlement effort, no Member State has so far made known their intention to take part. Only Italy has welcomed 58 Eritreans urgently evacuated from Tripoli, but I hear it said that there is a programme or proposal to resettle 4 000 people trapped in Libya. Hence I would like to know more on this.
It is indeed the case that the European Union's responsibility in this area cannot allow for inaction. We need to show increased solidarity with these countries and with their population. Tunisia and Egypt have agreed to open their borders to those fleeing Libya. Europe must support them and play its part in the international effort for protecting refugees.
However, beyond the urgency of the humanitarian crisis in Libya, the challenges that Europe has to face up to with regard to resettlement are many. I will mention three.
Firstly, the European Union must work towards a more generous resettlement policy for those for whom resettlement is a last resort. In this respect, we should all have in mind that in 2009, approximately 85 000 refugees were resettled in the world, but only 8.4% were resettled in Member States of the European Union.
In addition to this quantitative objective, any credible European resettlement policy should also ensure a high standard of preparation prior to candidates' resettlement, by taking into consideration the most vulnerable and the quality of reception and integration facilities in the host country.
Finally, insofar as it complements the existing national asylum schemes, the European resettlement programme should, as Parliament's position in 2010 already made clear, be based on the various experiences and results within the Member States and be subject to enhanced coordination.
(DA) Mr President, everywhere in the world, streams of refugees are on the move. This is partly the result of wars and unrest and partly that of natural disasters. These people are looking for temporary shelter. The vast majority of refugees go back to their homeland, but around 200 000 have to be resettled somewhere else in the world. Circumstances are changing constantly, however, and due to the unrest and wars in North Africa, Europe's southern borders are now under increased pressure from thousands of refugees. The capacities of the Member States to take these people vary considerably.
I would therefore like to ask whether the Council can tell us what this stream of refugees will mean in terms of what proportion can be included in the resettlement programme. This programme will extend the EU's competence in the area of refugees and asylum. I view this as problematic. Like other Members asking questions, I too would like to ask whether the Council can give a time horizon for a response to the question of whether it is in favour of or against a joint EU resettlement programme.
(ES) Mr President, ladies and gentlemen, the problem we are debating is clearly a public opinion problem.
How do we convince the Member States that a common resettlement policy is better? That a Member State wishes to maintain its sovereignty in this area is not an obstacle to there being a Union policy that sets some priorities, nor does it prevent these policies being reflected in European Refugee Fund (ERF) grants.
It is therefore urgent to break the stalemate on this issue, as there are many possible solutions. Perhaps the Council should consider this issue.
If the Member States can receive financing from the ERF without any conditions being attached, then there will never be a common resettlement policy.
Therefore, the common asylum policy is an unresolved issue that cannot be hidden away. Moreover, not tackling a joint strategy is unintelligent and miserly, and its only result will be that the consequences of this lack of response become worse day by day.
It is not merely a question of values: it is that the lack of coordination and common solidarity is more costly for the Member States.
- (SK) Mr President, almost one year ago I stated in this plenary that less than half of EU Member States had official resettlement programmes for refugees from third countries.
Moreover, these programmes are not well coordinated. As a result of the low level of coordination and cooperation between EU Member States, the costs connected with resettlement are disproportionately high. It is still true that, given sufficient political will, we will be capable of creating an effective, fair and unified resettlement programme. To this end, it will be essential to create not only a programme, but also a special fund for the resettlement of refugees in the Union. This package would finance the creation of national resettlement programmes where they do not exist already, as well as the coordination of activities at the central level.
Although we have long known these facts, and although political consensus has prevailed between Parliament, the Commission and the Council for at least a year, there has been no final decision. I would therefore like to join the call made by Members for the Council to include the completion of the co-decision process in this area among its priorities.
(PT) Mr President, we have serious concerns about the humanitarian situation of refugees, about those fleeing from wars, armed conflicts, hunger, exploitation, penury, and of the women and child victims of human trafficking. Solidarity with these people is a central issue requiring concrete measures, whether in terms of aid for refugees or in terms of supporting the countries that, because of their geographic proximity, are most highly sought by refugees..
The recent conflicts in the countries of North Africa, added to the wars in the Middle East, have worsened an already very difficult situation. Therefore it is necessary to have effective and urgent measures to resettle refugees and house them in the dignity they deserve. We cannot continue to wait for decisions that are dragging on whilst thousands of people are knocking at our gates daily, without raising the response to which they have a right.
(HU) Mr President, Minister of State, we can see, as you too have said, that it was the events of the past few weeks that best demonstrated how the matter of refugees could become a serious, acute issue in Europe at any moment. It is also quite apparent that the EU is not prepared for states of emergency, larger waves of refugees, or to provide a strategic solution to the refugee situation. The matter of resettlement is one of our important tools in this regard. And naturally, a higher degree of solidarity and better coordination should be expected. However, as has been said here in this debate, this area requires social consensus. All of us, and the Member States, too, have a lot of work to do in this area. Nevertheless, we appreciate the fact that the Hungarian Presidency does not intend to set up legal barriers and is showing openness and commitment with regard to settling this issue.
(DE) Mr President, a small, elite, politically correct grouping obviously believes that we still do not have enough refugees in Europe and that the European Refugee Fund should be used to bring those who have already fled to a bordering third country into the EU because the standard of living is higher here. This approach seems particularly out of touch when one considers that hundreds of thousands of refugees from North Africa are already flooding into Europe and that the island of Lampedusa is already on the verge of exploding.
A better option would be to accommodate refugees near their home countries in a cultural environment that is as familiar to them as possible, for example in Egypt and Tunisia, as this would avoid integration problems in Europe. Following the democratic changes, these two countries should be classified as safe third countries for refugees and that is where we should be channelling controllable, sustainable, structural aid.
President-in-Office of the Council. - (HU) Mr President, honourable Members, I will also attempt to provide specific answers to the main subjects. First of all, let us have a look at the record of the European Union, in that many have said here that we have fallen behind the United States and other countries in terms of generosity. I do not think that it is so. The total number of refugees resettled by the EU is, on an annual basis, indeed lower than the corresponding numbers in the US, Canada or Australia. And although the Council fully acknowledges that resettlement continues to be a means of permanently resolving the situation of refugees, we should keep in mind that the annual number of spontaneous asylum requests submitted to the EU far exceeds that in other regions of the world. According to the statistics published by the Office of the UN High Commissioner for Refugees, the 27 Member States of the EU received 1 150 980 asylum seekers between 2005 and 2009, whereas in Canada and the US the corresponding figure was 391 090.
I therefore believe that these figures speak for themselves. Many have asked for clarification of the exact schedule that the Hungarian Presidency intends to follow. There is no debate among us that we must move forward; the issue is an extremely urgent one. I also said this in January, when the refugee situation was not yet as acute with regard to North Africa as it is now. This means that we have already had concrete plans, and we intend to accelerate this work. As you know, the Belgian Presidency, with a view to adhering to the 2012 deadline, proposed the strategy that we focus on four priority laws. You are familiar with all this; they are the Qualification Directive, the Dublin Regulation, the Eurodac Regulation, and the Long-term Residence Directive.
Talks have also continued in connection with the two directives that require the most work, namely the Procedures Directive and the Reception Conditions Directive. At that time this strategy gained widespread support in the Council, Parliament and the Commission as well, and also yielded tangible results. As you know, Parliament and the Council reached an agreement on the Long-term Residence Directive, and it will be adopted officially by the Council in a matter of weeks. With regard to the Qualification Directive, the Hungarian presidency has been given the mandate to begin the informal trialogue. Our goal is therefore to start this as soon as possible, and we ask the European Parliament to be our partner in this regard.
As regards the Dublin and Eurodac Regulations, there has been significant progress in the Council, and only a few questions of a strongly political nature remain unresolved. As far as the Procedures and Reception Conditions Directives are concerned, the Commission announced that it intends to submit a new proposal. In the previous cycle the European Parliament closed the first reading of the Reception Conditions Directive, and the Committee on Civil Liberties, Justice and Home Affairs is currently examining the Commission's proposal for the amendment of the Procedures Directive. This means that both the European Parliament and the Council are currently clarifying their positions. This will enable the two legislators to begin talks on the Qualification Directive and the Dublin and Eurodac Regulations. As soon as the Commission submits its proposals concerning the Procedures and Reception Conditions Directives, work can continue on these two laws as well.
As regards North Africa, I mentioned the Presidency visits to the frontier zone due to the current situation. We will evaluate the migration situation at the 11 April meeting of the Justice and Home Affairs Council. However, I would like to indicate already at this point, as there has been some criticism here in this regard, that the current draft conclusions of the European Council also make reference to the importance of the refugee situation. If we deem it necessary, we will assess the progress of the work. We are also prepared to schedule one more special meeting of the Justice and Home Affairs Council during the Hungarian Presidency. We are therefore endeavouring to accelerate the legislative work. We would like to inspire you, as well as the European Commission, to do the same. Many, including Mr Coelho, have mentioned this problem related to the amendment of the asylum decision. Well, as I have also said in my introduction, there is agreement on the political content, and we are now trapped in a legal issue. As, by the way, there is a debate between the Council and Parliament as to whether we should resolve several issues, from novel food to various foreign policy and external financial instruments, by way of an implementing act or a delegated act.
I would like to state that this is a very important question. This legal procedure, and the question of what implementing or delegated act means, takes quite some effort for citizens, for EU citizens, to comprehend. Our task is to find solutions to matters of utmost urgency by whatever legal formula. I strive very hard to adhere to the Treaty of Lisbon with every action I take. The Treaty does not draw a clear line between the individual acts. We believe that this is an implementing act, and the issue should therefore be regulated in this manner, by way of an implementing act. Let us talk about it and consult. We would, however, very much like to avoid becoming entrapped in legal matters. Our original plans for the June European Council already included that we address refugee issues, and this has now become an even greater priority. However, I believe that if we can fill the Council meetings with the appropriate substance - and it is our duty to do so - then the European Council, too, will be able to take decisions of greater importance than we had otherwise hoped, let's say, just one or two months ago.
I was also asked a question as to what will happen if the flow of refugees comes in this direction. I think that we should not yet be imagining things. We have done a great deal so far in the area of refugee issues in the various Council formations. The Commission is holding its ground exceptionally well on humanitarian issues, as do, by the way, the Egyptian and Tunisian authorities and the local population, as well as the international refugee organisations. It seems to me that everyone is in control of the situation. Repatriation, which is the most urgent issue, is proceeding. This does not mean that these resettlements, for example, are not relevant.
By the way, despite the fact that we have a legal problem that we have been unable to settle as yet - anyone is free to do so on a voluntary basis -, as far as I know, Italy has already voluntarily resettled 125 people, meaning that the issue is already partially being resolved after all, thanks to the honest efforts of the Member States. This does not mean that there is no need for the legislation. There is a very real need for it. Let us try to come to an agreement. Thank you very much for your attention, and as the Hungarian Presidency announced at one time that it will be a presidency that can prove that it also has a heart, as also expressed by our focus on the Roma strategy, I would like to assure you that this is also the case with regard to refugee matters. Thank you very much.
author. - Mr President, my comment is methodological in nature. The Council has told us that they agree with everything except for Article 290, so after coordinating with our shadow rapporteurs, and as rapporteur for resettlement, I would like to make two comments on methodology.
(The President cut off the speaker)
Mr Tavares, I hope you will forgive me, but we are so far behind schedule that I had to cut you off.
The debate is closed.